Citation Nr: 0941839	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  03-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for a psychiatric disorder, to include anxiety, 
schizophrenia, panic disorder, and personality disorders.

2.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for epilepsy and seizures.

3.  Entitlement to service connection for a chronic 
neurological disorder, to include frontal/temporal lobe 
disorders, to include as due to undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness.

5.  Entitlement to service connection for residual injuries, 
to include fractured bones, claimed as secondary to seizures.

6.  Entitlement to service connection for joint pain, nausea, 
chronic diarrhea, dysarthria, respiratory disorders, sleep 
disturbance, gastrointestinal disorders, and abnormal weight 
loss, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran's served on active duty from August 1987 to 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The decision below concludes that reconsideration is required 
for the Veteran's claims seeking service connection for a 
psychiatric disorder and for epilepsy and seizures.  Hence 
these issues, along with the remaining issues on appeal, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  In September 1997, the RO issued a rating decision which 
denied the Veteran's original claims seeking service 
connection for a psychiatric disorder and for syncopal 
episodes claimed as epilepsy.  Although provided notice of 
this decision that same month, the Veteran did not perfect an 
appeal thereof.
 
2.  In July 2006 and in December 2008, additional service 
personnel and service treatment records were retrieved by the 
RO from the National Personnel Records Center.  These records 
existed at the time of the RO's September 1997 denial of the 
Veteran's original claims seeking service connection for a 
psychiatric disorder and for syncopal episodes claimed as 
epilepsy, and the RO's inability to obtain these records at 
an earlier time was not due to the Veteran's failure to 
provide the RO with sufficient information.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim 
seeking service connection for a psychiatric disorder, to 
include anxiety, schizophrenia, panic disorder, and 
personality disorders, have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(c) (2008).

2.  The criteria for reconsidering the Veteran's claim 
seeking service connection for epilepsy and seizures have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why his specific 
claims were previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denials.  

Next, VA has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of pertinent records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted below, the Board finds that the criteria for 
reconsidering the Veteran's claims seeking service connection 
for a psychiatric disorder and for epilepsy and seizures have 
been met, and is remanding these matters for additional 
evidentiary development, to include obtaining a VA medical 
opinion on the etiology of these conditions.  Thus, in terms 
of the present decision, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In February 1997, the Veteran filed his original claim 
seeking entitlement to service connection for a psychiatric 
disorder and for epilepsy.  In September 1997, the RO issued 
a rating decision which denied service connection for a 
psychiatric disorder and for syncopal episodes claimed as 
epilepsy.  Although provided notice of this decision that 
same month, the Veteran did not perfect an appeal thereof, 
and the RO's September 1997 decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2008).  

In November 2001, the Veteran filed to reopen his claims 
seeking service connection for a psychiatric disorder and for 
epilepsy and seizures.  In May 2002, the RO issued a rating 
decision which adjudicated these issues as original claims.  
Thereafter, the Veteran filed a timely appeal of this 
decision.

In March 2005, the Board remanded these issues pointing out 
the RO's prior final rating decision in September 1997, and 
instructing the RO to readjudicate these claims on the basis 
of whether the Veteran has submitted new and material 
evidence to reopen the claims.

In developing these claims, the RO obtained additional 
service personnel and service treatment records in July 2006 
and in December 2008.  These records, obtained from the 
National Personnel Records Center, are pertinent to both of 
these issues and were not considered at the time of the RO's 
September 1997 rating decision.  Moreover, these records 
existed at the time of the RO's September 1997 denial of the 
Veteran's original claims seeking service connection for a 
psychiatric disorder and for syncopal episodes claimed as 
epilepsy, and the RO's inability to obtain these records at 
an earlier time was not due to the Veteran's failure to 
provide the RO with sufficient information.

In a May 2009 supplemental statement of the case, the RO 
denied the Veteran's
claims to reopen the issues of entitlement to service 
connection for a psychiatric disorder and for epilepsy and 
seizures.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim 
is so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, 38 C.F.R. § 
3.156(c), provides that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award 
made based all or in part on these records is effective on 
the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

In this case, the RO determined that new and material 
evidence had not been presented to reopen the Veteran's 
claims for entitlement to service connection for a 
psychiatric disorder and for epilepsy and seizures.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

As noted above, additional service personnel and service 
treatment records were retrieved by the RO from the National 
Personnel Records Center in July 2006 and December 2008.  
These records existed at the time of the RO's September 1997 
denial of the Veteran's original claims seeking service 
connection for a psychiatric disorder and for epilepsy and 
seizures, and the RO's inability to obtain these records at 
an earlier time was not due to the Veteran's failure to 
provide the RO with sufficient information.  Accordingly, 
reconsideration of the claims for service consideration for a 
psychiatric disorder and for epilepsy and seizures is 
warranted.  38 C.F.R. § 3.156(c).  As the RO did not consider 
the Veteran's claim herein on the merits, this matter will be 
returned to the RO for additional development and 
consideration.


ORDER

Reconsideration of the Veteran's original claim of 
entitlement to service connection for a psychiatric disorder, 
to include anxiety, schizophrenia, panic disorder, and 
personality disorders, is warranted, and the appeal is 
granted to that extent only.

Reconsideration of the Veteran's original claim of 
entitlement to service connection for epilepsy and seizures 
is warranted, and the appeal is granted to that extent only.
 

REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include anxiety, schizophrenia, panic disorder, 
and personality disorders; for epilepsy and seizures; for a 
chronic neurological disorder, to include frontal/temporal 
lobe disorders, to include as due to undiagnosed illness; for 
chronic fatigue syndrome, to include as due to undiagnosed 
illness; for residual injuries, to include fractured bones, 
claimed as secondary to seizures; and for joint pain, nausea, 
chronic diarrhea, dysarthria, respiratory disorders, sleep 
disturbance, gastrointestinal disorders, and abnormal weight 
loss, to include as due to undiagnosed illness.

After reviewing the Veteran's claims file, the Board finds 
that additional development is necessary in order to comply 
with VA's duties to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Initially, as noted above, reconsideration of the Veteran's 
original claims seeking service connection for a psychiatric 
disorder and for epilepsy and seizures is required.  
38 C.F.R. § 3.156(c).  

A December 2001 inquiry made with the Social Security 
Administration (SSA) revealed that the Veteran has been 
receiving SSA disability benefits since December 1996.  Where 
there has been a determination that the Veteran is entitled 
to SSA benefits, the records concerning that decision are 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Under the circumstances of this case, an attempt 
should be made by the RO, with the assistance of the Veteran, 
to obtain these records.

Pursuant to the Board's March 2005 remand, the RO determined 
that medical opinions were necessary to adjudicate the 
Veteran's claims for service connection herein.  In February 
2008, the RO sent correspondence to the Veteran indicating 
that medical examinations would soon be scheduled for him.  A 
February 2009 VA treatment record noted that the Veteran had 
called and cancelled multiple VA examinations which had been 
scheduled for him.  A February 2009 letter from the Veteran, 
received in March 2009, noted that he has had considerable 
difficulty getting his examinations scheduled.  The Veteran 
noted that he could not attend any examination until late 
spring or summer as he was temporarily incarcerated.  He also 
indicated that he believed there was currently enough 
evidence of record to warrant a grant of his claims.  

In June 2009, the Veteran filed a statement noting that he 
was released from correctional custody in late May 2009.  He 
also stated that he did not personally cancel his prior VA 
examinations, but that his mother may have because he was 
incarcerated and could not have made the appointments.  
Finally, the Veteran requested that he be rescheduled for the 
appropriate VA examinations in support of his claim.

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded VA examinations to determine 
whether there is any relationship between the conditions he 
is claiming service connection for and his military service.  
In making this determination, the Board notes that the RO had 
found these examinations to be necessary and attempted to 
schedule the Veteran for them. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Moreover, although the Veteran failed 
to attend the examinations as originally scheduled, there 
were circumstances beyond his control and he has indicated a 
current desire to attend the previously scheduled 
examinations.  Accordingly, the RO should reschedule the 
Veteran for the VA examinations.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
ask that he provide further details of 
his military service in the Southwest 
Asia theater of operations during the 
Persian Gulf War, including, but not 
limited to, the approximate date range he 
was in the Southwest Asia theater; his 
duties during this time; and the units he 
was assigned to during that time.

2.  The RO must request all materials, to 
include any medical records, regarding 
disability benefits awarded to the 
Veteran from SSA in approximately 
December 1996.  These records must be 
associated with the claims file.  If 
these records are not available, a note 
to that effect must be included in the 
Veteran's claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3.  After any additional evidence has 
been associated with the claims file, the 
Veteran must be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
found to be present, to include anxiety, 
schizophrenia, panic disorder, and 
personality disorders.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether any psychiatric disorder found 
was caused by or aggravated by the 
Veteran's military service.  If an 
opinion cannot be rendered without 
resorting to mere speculation, the 
examiner must explain why speculation is 
required.  The examiner must provide 
complete rationale for all conclusions 
reached.  The report prepared must be 
typed.

4.  The RO must schedule the Veteran for 
the appropriate examination(s) to 
determine the nature and etiology of any 
seizure disorder, epilepsy, chronic 
fatigue syndrome or neurological 
disorder, to include frontal/temporal 
lobe disorders, found to be present.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical record, 
the examiner must provide an opinion as 
to whether any disorder found was caused 
by or aggravated by the Veteran's 
military service.  If any opinion cannot 
be rendered without resorting to mere 
speculation, the examiner must explain 
why speculation is required.  The 
examiner must provide complete rationales 
for all conclusions reached.  The report 
prepared must be typed.

5.  The RO must schedule the Veteran for 
the appropriate VA examinations to 
determine the etiology of any joint pain, 
nausea, chronic diarrhea, dysarthria, 
respiratory disorders, sleep disturbance, 
gastrointestinal disorders, and abnormal 
weight loss found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
findings are a symptom of a diagnosable 
disorder, a manifestation of undiagnosed 
illness, or neither of these.  The VA 
examiner must also indicate whether each 
such finding or diagnosable disorder 
identified is related to the Veteran's 
military service.  If any opinion cannot 
be rendered without resorting to mere 
speculation, the examiner must explain 
why speculation is required.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

6.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.


7.  The RO must reconsider the Veteran's 
claims for entitlement to service 
connection for a psychiatric disorder and 
for seizures and epilepsy on the merits 
pursuant to 38 C.F.R. § 3.156(c).  The RO 
must also readjudicate the other claims 
remaining on appeal.  If any claim 
remains denied, the RO must provide the 
Veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


